DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 Election/Restrictions
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Singh et al (US Patent Application Publication No. 2006/0112703).
Regarding claim 1, Singh et al. discloses a heating and cooling system, comprising:
a condenser coil (36, see figure 1 and paragraph [0022]) configured to receive a refrigerant;
a first compressor (left compressor 24, see figure 1) and a second compressor (right compressor 14, see figure 1) configured to pump the refrigerant through the condenser coil;
a first condenser fan (left fan 38, see figure 1 and paragraph [0022]) and a second condenser fan (right fan 38, see figure 1 and paragraph [0022]) configured to push air over the condenser coil; and
a controller (52, see paragraph [0027]) configured to receive a signal indicative of an ambient air temperature (from ambient air temperature sensor 40, see figure 1 and paragraph [0018]), a signal indicative of an operational status of the first compressor (left compressor current sensor 58, see figure 1 and paragraph [0025]), and a signal indicative of an operational status of the second compressor (right compressor current sensor 58, see figure 1 and paragraph [0025]), wherein the controller is configured to control a first speed of the first condenser fan and a second speed of the second condenser fan based on the signal indicative of the ambient air temperature, the signal indicative of the operational status of the first compressor, and the signal indicative of the operational status of the second compressor (see paragraphs [0026] and [0027]), independent of a temperature and a pressure of the refrigerant, to facilitate heat transfer (see figure 5 and paragraphs [0074]-[0077]; the pressure in step 504 is not the sensed condenser pressure, it is the target pressure used for compressor control).

Regarding claim 4, the first condenser fan is a variable speed condenser fan and the second condenser fan is a fixed speed condenser fan (“the condenser 36 may have a combination of fixed speed and variable speed condenser fans 38”, see paragraph [0027]).

Regarding claim 5, the controller is configured to activate the first condenser fan before the second condenser fan in response to the operation of the first compressor and/or the second compressor, because the controller is explicitly configured to optimize for using the least energy, and starting only with the variable speed fan at a low speed will consume less power than the fixed speed fan when demand is sufficiently low.

Regarding claim 6, the controller is configured to shut down the second condenser fan before the first condenser fan, because, again, that is the most energy efficient procedure.

Regarding claim 7, Sing et al. discloses an ambient temperature sensor (40, see paragraph [0018] and figure 1).

Regarding claim 8, Singh et al. discloses that the fans have different capacities (see paragraph [0027]).

Regarding claim 9, the controller is configured to determine a temperature difference between the ambient air temperature and a zero offset temperature (temperature difference used in temperature difference control, see figure 2), and the controller is configured to increase condenser fan throughput in response to the temperature difference exceeding a temperature threshold (heat transfer varies directly with mass flow rate and the difference between the temperatures of the bodies exchanging heat. Therefore, the greater the temperature difference, the more heat transfers at the same mass flow rate, and thus more heat transfers per unit of energy. The fan determines the flow rate of the air through the heat exchanger. Therefore, fan speed will be increased when the difference in 

Regarding claims 10-12, there are conditions in which it is most efficient to increase the condenser fan throughput in response to the temperature difference exceeding a threshold level by increasing the speed of the first fan (such as if the required increase will require less additional energy to increase the speed of the first fan than it would to start the second fan), and conditions in which it is most efficient to increase the condenser fan throughput by activating the second condenser fan (such as when it will cost less additional energy to activate the second fan than it would to increase the speed of the first fan sufficiently; also, when the first fan is operating at a sufficiently high speed that the first fan alone cannot meet the demand). Therefore, Singh discloses that the controller is configured for each of these, because the controller of Singh is explicitly configured to modulate the condenser setpoint to minimize energy consumption (see paragraphs [0008], [0026], and [0028]).

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on pages 6 and 7 that the controller of Singh does not disclose the control of the speeds of the condenser fans independent of a temperature and a pressure of a refrigerant flowing through a condenser, as recited in claim 1. In particular, it is argued that Singh discloses that the ambient temperature is used in conjunction with refrigerant pressure and temperature.
The applicant is, again, respectfully reminded that  "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123 and 2141.02. 
Because Singh discloses an embodiment in which temperature and pressure of the refrigerant are not relied upon for fan control, the argument is unpersuasive, and the rejection has been maintained.
It is argued on pages 8-11 that a recent Federal Circuit decision ruled that silence in the prior art does not disclose the negative limitation.
The examiner notes that, as cited in the applicant’s own arguments on pages 8 and 9, it is taking the silence in isolation and out of context which is an issue; in other words, for the particular facts of the particular case in question, the entire embodiment in the prior art was not considered. This is not the same as the disclosure of different embodiments with different elements used as inputs. In particular, when reviewing figure 5, relied upon in the above rejection, and the full description of figure 5, the algorithm does not compare the actual condenser pressure to a sensed condenser pressure; instead, the algorithm involved determines whether the setting for the condenser pressure is the lowest it is permitted to be. Neither a sensed refrigerant temperature nor a sensed refrigerant pressure is disclosed to be used in the fan speed control for this embodiment. Therefore, the argument is unpersuasive.
Because the applicant’s arguments appear to fail to take in the particular facts of this application, and instead rely upon the particular facts of a different application, they are further unpersuasive.




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh et al (US Patent Application Publication No. 2006/0130501) is extremely similar to Singh et al (US Patent Application Publication No. 2006/0112703) with figures 1 being identical, figures 6 and 7 being comparable to figures 2 and 3, and figure 9 being comparable to figure 5, and therefore also discloses control of condenser fan speed without feedback from a refrigerant pressure or temperature sensor. This reference was previously mistakenly referred to in the last two lines on page 3 of the non-final rejection of March 4, 2021, and in the response to arguments of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXIS K. COX/
Examiner
Art Unit 3763
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        



/A.K.C/Examiner, Art Unit 3763